Title: From George Washington to Brigadier General Peter Muhlenberg, 12 October 1779
From: Washington, George
To: Muhlenberg, Peter


        
          D. Sir
          West point October the 12. 1779
        
        I have received your Letter of the 6th Instant. As some late Regulations have taken place with respect to the Hide department and for furnishing the Army in general with Shoes on a systematic plan—I cannot authorise a deviation from them, and the Shoe makers you mention must be recalled, when the time expires for which they were engaged with Mr Taylor. I am pressing by repeated Letters every person concerned in the Shoe business to forward supplies. I am Dr Sir Yr Most Obedt sert
        
          G.W.
        
      